Order entered August 12, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00632-CV

                    OFFICE OF THE ATTORNEY GENERAL, Appellant

                                                 V.

                            GINGER WEATHERSPOON, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC09-06233

                                             ORDER
       The Court has before it appellant’s July 29, 2013 emergency motion for stay pursuant to

Texas Rule of Appellate Procedure 29.3 and appellee’s August 6, 2013 response to that motion.

The Court GRANTS the motion and STAYS all proceedings in the trial court. This stay shall

remain in effect until further order of the Court.


                                                        /s/   MICHAEL J. O'NEILL
                                                              JUSTICE